          Case 1:18-cv-12549-LTS Document 31 Filed 05/01/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


BROOKE DE LENCH,                                         Civil Action No.: 1:18-cv-12549-LTS
          Plaintiff,
v.                                                    DEFENDANT KIMBERLY ARCHIE’S
                                                      ASSENTED-TO MOTION FOR LEAVE
                                                      TO FILE REPLY BRIEF REGARDING
KIMBERLY ARCHIE,
                                                            MOTION TO DISMISS
          Defendant.


       Pursuant to Local Rule 7.1(b)(3), defendant Kimberly Archie (“Ms. Archie”), with the

assent of Plaintiff, respectfully requests leave of Court to file on or before May 10, 2019 a reply

of no more than ten (10) pages in response to Plaintiff’s opposition to her motion to dismiss. Ms.

Archie’s proposed reply will address arguments and points raised in Plaintiff’s opposition to Ms.

Archie’s motion to dismiss, and not fully addressed by Ms. Archie previously. Ms. Archie

believes her brief reply will assist the Court in deciding the motion to dismiss.

       WHEREFORE, Ms. Archie respectfully requests that the Court grant her leave to file a

reply as requested.

                                              The Defendant,
                                              KIMBERLY ARCHIE,
                                              By Her Attorneys:
Dated: May 1, 2019
                                              /s/ Francis D. Dibble
                                              Francis D. Dibble, BBO No. 123220
                                              Elizabeth S. Zuckerman, BBO No. 673190
                                              BULKLEY, RICHARDSON AND GELINAS, LLP
                                              1500 Main Street, Suite 2700
                                              Springfield, MA 01115
                                              Tel: (413) 781-2820
                                              fdibble@bulkley.com
                                              ezuckerman@bulkley.com
          Case 1:18-cv-12549-LTS Document 31 Filed 05/01/19 Page 2 of 2




               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

       I hereby certify that Plaintiff’s counsel, Lindsey Straus, and I conferred by telephone on
or about May 1, 2019, regarding the subject matter of this motion and Plaintiff’s counsel
assented to the filing of this motion.

                                               /s/ Francis D. Dibble
                                               Francis D. Dibble

                                 CERTIFICATE OF SERVICE

        I, Francis D. Dibble, hereby certify that this document, filed through the ECF System,
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF), and paper copies will be sent to those indicated as non-registered participants on
May 1, 2019.

                                               /s/ Francis D. Dibble
                                               Francis D. Dibble
3079542
